Citation Nr: 0303425	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  98-06 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected status post urethroplasty due to urethral 
stenosis with recurrent cystitis and urethritis.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected chronic renal disease with hypertension.

3.  Entitlement to service connection for chronic bronchitis 
due to nicotine dependence, to include service connection for 
nicotine dependence.

4.  Entitlement to service connection for chronic bronchitis 
caused by tobacco use in service.

5.  Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran filed a timely appeal to the Board's previous 
decision of September 14, 2001, a decision which denied the 
claims for service connection for chronic bronchitis due to 
nicotine dependence, to include service connection for 
nicotine dependence, for chronic bronchitis caused by tobacco 
use in service, and for tinea versicolor, and which remanded 
issues of entitlement to an evaluation in excess of 10 
percent for status post urethroplasty due to urethral 
stenosis with recurrent cystitis and urethritis and 
entitlement to an evaluation in excess of 30 percent for 
chronic renal disease with hypertension.  Pursuant to a July 
2002 joint motion for remand, the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court"), issued an order in July 2002, 
vacating the September 14, 2001 Board decision to the extent 
it denied the above-noted claims, and remanding those claims 
for further medical development consistent with the joint 
motion for remand.


REMAND

As was noted above, at the time the Board denied the claims 
that were addressed in the Court's order of July 2002, it 
also remanded the issues of entitlement to an evaluation in 
excess of 10 percent for status post urethroplasty due to 
urethral stenosis with recurrent cystitis and urethritis and 
entitlement to an evaluation in excess of 30 percent for 
chronic renal disease with hypertension, finding in part that 
the record revealed that the veteran had not been examined 
with respect to these service-connected disabilities since 
April 1997, and that her recent complaints further warranted 
such additional medical development.  The Board further notes 
that there is no indication in the record that the regional 
office (RO) has taken any of the action requested in the 
remand portion of the Board's September 2001 decision, and 
the Court was silent as to any recommendation regarding the 
disposition of these claims.  

Thus, the Board finds that the Board is required under 
Stegall v. West, 11 Vet. App. 268 (1998) to remand these 
issues for the RO to conduct the action requested in the 
Board's remand of September 2001.  To facilitate the most 
prompt and efficient disposition of the issues of entitlement 
to service connection for chronic bronchitis due to nicotine 
dependence, for chronic bronchitis caused by tobacco use in 
service, and for tinea versicolor, while the case is in 
remand status, the RO should also afford the veteran with 
further medical examination as to these claims, as outlined 
in greater detail below.  This process will facilitate the 
development of the appeal in a consolidated manner.

Accordingly, to ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2002) are fully complied 
with and satisfied.

3.  The RO should contact the veteran 
and request that she provide the names 
and addresses of all medical care 
providers, both VA and non-VA, from whom 
she has sought treatment for her 
service-connected urethral stenosis and 
renal disease with hypertension since 
April 1997.  Once this information has 
been received, and any necessary 
releases have been signed, the RO should 
contact the named medical care providers 
and request copies of the indicated 
treatment records.

4.  The veteran should be afforded a 
pulmonary examination to determine the 
nature and etiology of her bronchitis.  
All necessary special studies or tests 
should be accomplished.  The examiner is 
requested to state whether it is as 
likely as not that such disorder was 
incurred during active service.  The 
claims file should be made available to 
the examiner to review in conjunction 
with the examination.

5.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any dependence on 
nicotine.  All necessary special studies 
or tests should be accomplished.  The 
examiner is requested to indicate (1) 
whether there is a current diagnosis of 
nicotine dependence and if so, (2) 
whether it is as likely as not that the 
veteran developed nicotine dependence in 
service.  The claims file should be made 
available to the examiner to review in 
conjunction with the examination.

6.  The veteran should be afforded a 
dermatological examination to determine 
the nature and etiology of the veteran's 
tinea versicolor.  All necessary special 
studies or tests should be accomplished.  
The examiner is requested to indicate 
whether it is at least as likely as not 
that such disorder was incurred during 
active service.  The claims file should 
be made available to the examiner to 
review in conjunction with the 
examination.

7.  The veteran should be afforded a 
genitourinary examination to determine 
the nature and severity of her service-
connected urethral stenosis with 
recurrent cystitis and urethritis, and 
chronic renal disease with hypertension.  
All necessary special studies or tests 
should be accomplished, and inquiry 
should be made with respect to any 
relevant treatment the veteran has 
received for these disorders since 
October 1997.

With respect to the veteran's renal 
disease with hypertension, the examiner 
is requested to state whether such 
disorder is manifested by constant 
albuminuria with some edema, or definite 
decrease in kidney function or 
hypertension at least 40 percent 
disabling under 38 C.F.R. Part 4, Code 
7101 (diastolic pressure predominantly 
120 or more); or by persistent edema and 
albuminuria with blood urea nitrogen 
(BUN) 40 to 80 mg %, or creatinine 4 to 
8 mg %, or generalized poor health 
characterized by lethargy, weakness, 
anorexia, weight loss or limitation of 
exertion; or by the need for regular 
dialysis or precluding more than 
sedentary activity from one of the 
following: persistent edema and 
albuminuria, or BUN more than 80 mg %, 
or creatinine more than 8 mg % or 
markedly decreased function of the 
kidney or other organ systems, 
especially cardiovascular.

With respect to the veteran's service-
connected urethral stenosis with 
recurrent cystitis and urethritis, the 
examiner is requested to state whether 
such disorder (1) requires the wearing 
of absorbent materials which must be 
changed less than two times per day, 
changed two to four times per day or 
changed more than four times per day;

or is manifested by a daytime voiding 
interval between one and two hours, or; 
awakening to void three to four times 
per night; or a daytime voiding interval 
of less than one hour, or; awakening to 
void five or more times per night;

or causes urinary retention requiring 
intermittent or continuous 
catheterization, or results in marked 
obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of 
stream) with any one or combination of 
the following:

(1)	Post void residuals greater than 150 cc.
(2)	Uroflometry; markedly diminished peak 
flow rate (less than10 cc./sec).
(3)	Recurrent urinary tract infections 
secondary to obstruction.
(4)	Stricture disease requiring periodic 
dilatation every 2 to 3 months.

or results in obstructive symptomatology 
with or without stricture disease 
requiring dilatation 1 to 2 times per 
year.

The claims file should be made available 
to the examiner to review in conjunction 
with the examination.

8.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate all of the claims on 
appeal. 

9.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case, and 
given the applicable time to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




